ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                )
                                           )
Contrack Watts, Inc.                       )      ASBCA No. 61826
                                           )
Under Contract No. W9l2ER-13-C-0032        )

APPEARANCES FOR THE APPELLANT:                    David A. Blake, Esq.
                                                  Michael Wagner, Esq.
                                                   Seyfarth Shaw, LLP
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   Michael P. Goodman, Esq.
                                                   Engineer Chief Trial Attorney
                                                  Pietro 0. Mistretta, Esq.
                                                   Engineer Trial Attorney
                                                   U.S. Army Engineer District, Middle East
                                                   Winchester, VA

                                 ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: May 1, 2019



                                                f\dmini rative Judge
                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61826, Appeal ofContrack Watts, Inc.,
rendered in conformance with the Board's Charter.

       Dated:


                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                                                                              I